Citation Nr: 0420269	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had a final period of active service from April 
1973 to June 1979.

This appeal arises from a February 2001 rating decision of 
the Cleveland, Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Cleveland VA medical 
center.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected low back 
disability.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination which must 
be conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the examiner for 
review prior to the examination and all 
necessary testing should be accomplished.  
The examiner should provide complete 
range of motion findings for the low 
back.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the low 
back, and whether there is likely to be 
additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  The examiner should 
indicate whether there is evidence of 
severe intervertebral disc syndrome with 
recurring attacks with intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc disease 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  The examiner should also 
indicate whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  The examiner must detail 
for the record all orthopedic and 
neurologist signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Each of the above criteria must be 
addressed by the examiner.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




